  Case
Case    2:19-cv-01606-PSG-DFMDocument
     2:19-cv-01606-PSG-DFM     Document
                                      110109-1
                                           FiledFiled 04/16/20
                                                 04/17/20  PagePage
                                                                1 of 11 ofPage
                                                                           1 Page   ID
                                                                               ID #:2115
                                      #:2114


    1                          UNITED STATES DISTRICT COURT
    2                        CENTRAL DISTRICT OF CALIFORNIA
    3
    4   DIVX, LLC, a Delaware limited             Case No. 2:19-cv-1606 PSG (DFMx)
        liability company,
    5
                                                  [PROPOSED] ORDER
    6                    Plaintiff,               APPOINTING MEDIATOR
    7         v.
    8   HULU, LLC, a Delaware limited
        liability company,
    9
   10                    Defendant.                       4/17/2020
   11
   12   HULU, LLC, a Delaware limited
        liability company,
   13
   14                    Counterclaimant,
   15         v.
   16   DIVX, LLC, a Delaware limited
        liability company,
   17
   18              Counterclaim-Defendant.
   19
   20          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the Hon.
   21   Jay C. Gandhi, JAMS, is appointed as mediator in this case.
   22
   23            4/17/
        Dated: ________, 2020
   24                                          UNITED STATES DISTRICT JUDGE
   25
   26
   27
   28

                                            [PROPOSED] ORDER APPOINTING MEDIATOR
